DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “wherein the fixed axis of rotation is parallel to a length of the handle”.  Referring to Figure 3B of Applicant’s specification the fixed axis of rotation, i.e. an axis passing through a center of joint, 306, is depicted as being coincident with a longitudinal axis of the handle. Thus, the limitation “wherein the fixed axis of rotation is parallel to a length of the handle” is being interpreted as meaning that the fixed axis of rotation of the rolling applicator is coincident with the longitudinal axis of the handle.
Claim 1 recites “wherein the rolling applicator has a teardrop shape”.  Referring to Figures 1-2A, 3A, 3D, 4A, 4D, 5A, 5D, 7A-7D, 8A-8D, 9A-9D, the shape of rolling applicator 104, 704, 804, 904, is depicted as being substantially oval-shaped.  Thus, the limitation “wherein the rolling applicator has a teardrop shape” is being interpreted as meaning that the rolling applicator has a substantially oval shape.   
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the fixed axis of rotation is parallel to a length of the handle”; however, a length is a numerical/finite value and therefore does not have a direction; thus, an axis cannot be parallel to the length.  It is suggested to rephrase claim 1 to recite that a longitudinal axis extends along the length of the handle and to further define the relationship between the fixed axis of rotation, i.e. if the fixed axis of rotation is parallel to the 
Claim 16 is objected to because of the following informalities: lines 6-7 recite “rolling the rolling applicator across an area of skin by a user prior to applying makeup, and rotates relative to the handle about a fixed axis”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of lines 6-7 as “rolling applicator across an area of skin by a user prior to applying makeup, and rotating the rolling applicator relative to the handle about a fixed axis”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 13-14 recites “a similar weight ratio between the two ends, thereby providing equal distribution of weight across the handle”, which is unclear since the two phrases appear to be contradictory.  The first clause says the weight ratios are similar, i.e., not equal.  The second clause says the weight distribution is equal across 
Regarding claim 21, lines 1-4 appears to be defining a mathematical formula or a definition of weight balancing or a method of providing a weight balance, which is unclear since the cosmetic tool has already been recited as having a weight balance in claim 1.  For purposes of substantive examination, the limitations of claim 21 are being interpreted only as a further clarification of the meaning of a weight balance and not as introducing any further limitations to claim 1.
Regarding claim 22, line 2 recites “provides a lower linear and angular momentum when in use”, which is unclear.  It is unclear what the linear and angular momentum is lower than since no reference for a base value has been provided.  Based on a review of the Applicant’s specification, the lower linear and angular momentum is a result/inherent property of providing a weight balanced cosmetic tool.  Thus, the limitation “provides a lower linear and angular momentum when in use” is being interpreted as a functional limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21 and 22 appear to be further defining or .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-5, 10, 13, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US2016/0128445) in view of Nardolillo et al. (US5816728), Kearney (US2006/0225760) and Querna (US2018/0055195).
Regarding claims 1, 3, and 21-22 Lim teaches a cosmetic tool (Abstract) comprising a brush head (106A or 106B or 110A or 110B or 110C or 110N) connected to a first end (top end, refer to Figures 1A-2D OR bottom end, refer to Figures 1A-2D) of a handle (104) via a ferrule (108 or 112A or 112B or 112C or 112D); and a second end of the 

The combination of Lim and Nardolillo does not disclose an aperture, wherein the joint is configured to fit into the aperture; however, it is extremely well-known to provide an aperture in a handle for coupling a joint of an applicator.  Kearney discloses an applicator similar to Nardolillo’s, comprising a handle (26) having a first end (bottom end, Figures 1-2) and a second end (top end, Figures 1-2), and an applicator (24, 12), wherein the applicator is coupled to a joint (14).  The handle further comprises an aperture disposed on the second end (not labeled, but best shown in Figure 2, as the void having 14 disposed therein), wherein the joint is configured to fit into the aperture  (refer to Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic tool of the combination of Lim and Nardolillo such that the handle comprises an aperture such that the joint is configured to fit into the aperture, as taught by Kearney, since such a configuration is extremely well-known and additionally provides the advantage of ensuring a more secure attachment means between the handle and the applicator member.

Querna discloses a similar cosmetic tool comprising a handle (12), the handle having applicators (14, 16, 22) disposed at opposing ends thereof, wherein one of the three applicators is placed on either end in order to provide a weight balance so that the cosmetic tool has a similar weight ratio between the two ends, thereby providing equal distribution of weight across the handle for control to keep the cosmetic tool steady during application of cosmetics (“balanced…brush…with even weight distribution”, refer to Paragraph [0010]).  Refer to Figures 1-5.  Thus, Querna discloses a cosmetic tool having equal weight distribution throughout the tool, effected by placement of the applicators at either end of the handle, wherein the equal weight distribution is defined as the percentage of weight in the one end divided by the percentage of weight in the other end, wherein the two weights are as close to each other to provide a counterweight in order to control momentum of brush strokes, or wherein the equal distribution of weight of the cosmetic tool provides a lower linear and angular 
Regarding claim 4, the combination of Lim, Nardolillo, Kearney and Querna discloses the cosmetic tool according to claim 3, as applied above.  The combination does not thus far disclose wherein the rolling applicator is connected to the second end of the handle via the joint disposed in the aperture using at least one of: a snap fit, a friction fit, and an adhesive.  Per the modification addressed in claim 1, the joint of Nardolillo was incorporated into the aperture of Kearney, and the joint and aperture were incorporated into the cosmetic tool of Lim such that the rolling applicator comprises a joint that is coupled to the cosmetic tool via said aperture, but the specific means by which the joint is retained within the aperture is not disclosed.  Nardolillo discloses connecting the rolling applicator to the handle via an adhesive (“epoxy”, refer to Column 3, lines 4-6).  
Regarding claim 5, the combination of Lim, Nardolillo, Kearney and Querna discloses the cosmetic tool of claim 1, as applied above.  Per the modification addressed in claim 1, the rolling applicator of Nardolillo was incorporated into the cosmetic tool of Lim, wherein Nardolillo’s rolling applicator comprises a plurality of beads that may either roll together or individually (refer to Column 3, lines 65-67), may be larger toward a center of the applicator (Column 4, lines 26-29) and may be ovular in shape (refer to Column 4, lines 15-16).  Thus, the bead positioned at a center of the applicator provides an ovular cross-section about a center of the rolling applicator and additionally provides varying angles for contact of the rolling applicator with a surface.  
Regarding claim 10, the combination of Lim, Nardolillo, Kearney and Querna discloses the cosmetic tool of claim 1, as applied above.  Lim further discloses wherein the ferrule is integrated into the handle (“the…applicator…may be disposed on a ferrule…formed by or coupled to the handle”, refer to Lim Paragraph [0022]).
Regarding claim 13, the combination of Lim, Nardolillo, Kearney and Querna discloses the cosmetic tool of claim 1, as applied above.  Lim further discloses wherein the brush 
Regarding claim 15, the combination of Lim, Nardolillo, Kearney and Querna discloses the cosmetic tool of claim 1, as applied above.  Lim further teaches wherein the brush head (Figure IB, #11GB) is detachably attached to the handle via the ferrule (Figure IB, #112b; Paragraph 0024).
Claims 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lim, Nardolillo, Kearney and Querna as applied to claim 1 above, and further in view of Green (US2013/0068242).
Regarding claim 2, the combination of Lim, Nardolillo, Kearney and Querna disclose the cosmetic tool of claim 1, as applied above.  The combination does not disclose wherein the second end of the handle comprises a flared end between the handle and the rolling applicator.  Green discloses a similar cosmetic tool having a handle (40), the handle having first and second ends (top and bottom ends, refer to left image of Figure 10) and devices (41, 42) for treating a user’s eyelash disposed at each of the first and second ends, the devices being analogous to the rolling applicator and the brush of the combination of Lim, Nardolillo, Kearney and Querna.  Both the first and second ends are flared between the handle and the device for treating eyelashes (refer to annotated Figure 10, below).  It would have been an obvious matter of design choice to modify the cosmetic tool of the combination of Lim, Nardolillo, Kearney, and Querna such that the second end of the handle comprises a flared end between the handle and the rolling 

    PNG
    media_image1.png
    213
    632
    media_image1.png
    Greyscale

Regarding claim 9, the combination of Lim, Nardolillo, Kearney and Querna the cosmetic tool of claim 1, as applied above.  The combination does not disclose wherein at least an outer surface of the rolling applicator is comprised of stainless steel.  Green discloses a similar cosmetic tool having a handle (40), the handle having first and second ends (top and bottom ends, refer to left image of Figure 10) and devices (41, 42) for treating a user’s eyelash disposed at each of the first and second ends, the devices being analogous to the rolling applicator of the combination of Lim, Nardolillo, Kearney and Querna, wherein the device is comprised of stainless steel (refer to Paragraph [0034]) for bacterial resistance and cleanability.  Since the device is recited as being comprised of stainless steel, the outer surface will also be comprised of stainless steel.  The combination of Lim, Nardolillo, Kearney, and Querna discloses the claimed invention except for disclosing that at least an outer surface of the rolling applicator is comprised of stainless steel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 11, the combination of Lim, Nardolillo, Kearney and Querna the cosmetic tool of claim 1, as applied above.  The combination does not disclose wherein the handle is tapered across a length of the handle. Green discloses a similar cosmetic tool having a handle (40), the handle having first and second ends (top and bottom ends, refer to left image of Figure 10) and devices (41, 42) for treating a user’s eyelash disposed at each of the first and second ends, the devices being analogous to the rolling applicator and brush of the combination of Lim, Nardolillo, Kearney and Querna.  A length (portion of the handle disposed in a center thereof; and/or portion of handle disposed at opposing ends thereof) of the handle is tapered (refer to annotated Figure 10, below).  It would have been an obvious matter of design choice to modify the cosmetic tool of the combination of Lim, Nardolillo, Kearney and Querna such that the second end of the handle comprises a flared end between the handle and the rolling applicator, since Green demonstrates that it is well-known to provide a flared end between a handle and an applicator and since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized .

    PNG
    media_image2.png
    222
    632
    media_image2.png
    Greyscale

Claims 1, 3, 5, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US2016/0128445) in view of Nardolillo et al. (US5816728), Gueret (US20100269842), and Querna (US20180055195).
Regarding claims 1, 3, and 21-22, Lim teaches a cosmetic tool (Abstract) comprising a brush head (106A or 106B or 110A or 110B or 110C or 110N) connected to a first end (top end, refer to Figures 1A-2D OR bottom end, refer to Figures 1A-2D) of a handle (104) via a ferrule (108 or 112A or 112B or 112C or 112D); and a second end of the handle (bottom end, refer to Figures 1A-2D; OR top end, refer to Figures 1A-2D), wherein the first end of the handle is distal from the second end of the handle (best shown in Figures 1A-2D).  Refer additionally to Figures 1A-3C.  Lim does not explicitly disclose an aperture and a joint configured to fit into the aperture; and a rolling applicator connected to/disposed about the joint, wherein the rolling applicator has a teardrop shape, wherein the rolling applicator rotates about a fixed axis of rotation relative to the handle, wherein the fixed axis of rotation is parallel to a length of the handle; wherein the rolling applicator comprises material having a cooling property to provide a cooling effect when used; and wherein the cosmetic tool is configured to have 
Nardolillo discloses a mascara brush applicator (Figures 1-5) comprising a rolling applicator (16, 22, 26, 28; the applicator “is capable of at least partial rotation”, refer to Column 3 lines 26-27; “capable of rotation”, refer to Column 4, lines 2-9) connected to/disposed about a joint (14, the joint “extends through the center” of the applicator, refer to Column 3, lines 3-4, thus, the applicator is disposed about the joint), wherein the rolling applicator rotates about a fixed axis of rotation (not labeled but is the axis extending through a center of joint, 14) relative to the handle (10, 12), wherein the fixed axis is parallel to a length of the handle (the fixed axis of rotation is depicted as being coincident with a longitudinal axis passing through a center of the handle as best shown in Figures 1-5; thus, the fixed axis of rotation is parallel to a length of the handle in accordance with the claim interpretation recited above in the “Claim Interpretation” section above), wherein the rolling applicator comprises material having a cooling property to provide a cooling effect when used (the rolling applicator may be comprised of materials including stone and metal, refer to Column 4, lines 10-13, wherein stone and metal are well-known to be good thermal conductors; thus, the applicator comprises 
The combination of Lim and Nardolillo does not disclose wherein the rolling applicator has a teardrop shape, or an aperture, wherein the joint is configured to fit into the aperture.  Gueret discloses a similar applicator (5) having various shapes (refer to Figures 7-10) including an ovular/teardrop shape (refer to Figures 9H and 10), wherein the applicator is joined to a handle (4) having a first end (end opposite applicator, 5) and a second end (end proximate applicator, 5), the handle comprising an aperture disposed at the second end (333, Figure 31; refer to Paragraph [0194] which states that any of the applicators may be provided with any of the fastening means shown in the drawings) and the applicator comprising a joint (110), wherein the joint is configured to fit into the aperture (best shown in Figure 31; additionally refer to Paragraph [0134]).  
The combination of Lim, Nardolillo, and Gueret does not disclose wherein the cosmetic tool is configured to have the rolling applicator placed on an opposite end of the brush head to provide a weight balance so that the cosmetic tool has a similar weight ratio between the two ends, thereby providing equal distribution of weight across the handle for control to keep the cosmetic tool steady during application of cosmetics. 
Querna discloses a similar cosmetic tool comprising a handle (12), the handle having applicators (14, 16, 22) disposed at opposing ends thereof, wherein one of the three applicators is placed on either end in order to provide a weight balance so that the cosmetic tool has a similar weight ratio between the two ends, thereby providing equal distribution of weight across the handle for control to keep the cosmetic tool steady during application of cosmetics (“balanced…brush…with even weight distribution”, refer to Paragraph [0010]).  Refer to Figures 1-5.  Thus, Querna discloses a cosmetic tool 
Regarding claim 5, the combination of Lim, Nardolillo, Gueret and Querna disclose the cosmetic tool of claim 1, as applied above.  Per the modification addressed in claim 1, the shape of Gueret’s applicator was incorporated into the cosmetic tool of the combination of Lim and Nardolillo, wherein Gueret’s applicator has an ovular cross-
Regarding claims 7-8, the combination of Lim, Nardolillo, Gueret and Querna disclose the cosmetic tool of claim 1, as applied above.  The combination does not thus far disclose wherein at least an outer surface of the rolling applicator is comprised of an alloy comprising at least one of: Magnesium and Copper or Zamak.  Gueret discloses that the applicator may be made as a single part out of a number of metals including copper, brass, bronze (refer to Paragraph [0133]) and Zamak (refer to Paragraph [0018]).  The combination of Lim, Nardolillo, Gueret and Querna discloses the claimed invention except for wherein at least an outer surface of the rolling applicator is comprised of an alloy comprising at least one of: Magnesium and Copper or Zamak.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the applicator such that at least an outer surface of the rolling applicator is made of magnesium or Zamak, as taught by Gueret, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 14, the combination of Lim, Nardolillo, Gueret and Querna disclose the cosmetic tool of claim 1, as applied above.  Per the modification addressed in claim 1, the oval/teardrop shape of Gueret’s applicator was incorporated into the rolling applicator of the combination of Lim and Nardolillo, wherein Gueret’s oval/teardrop shape comprises a rounded end (refer to annotated Figure 10, below, wherein a distal end of the applicator is show to have a rounded cross-section at its end).

    PNG
    media_image3.png
    324
    387
    media_image3.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lim, Nardolillo, Gueret, and Querna as applied to claim 1 above, and further in view of Grund et al. (US2016/0081456).
Regarding claim 12, the combination of Lim, Nardolillo, Gueret and Querna discloses the cosmetic tool of claim 1 as applied above.  The combination does not disclose wherein the ferrule is angled relative to the handle such that the ferrule provides an orientation for the cosmetic tool.  Grund discloses a similar cosmetic tool (Figures 1-26C) comprising a handle (2104) and applicators (2109, 2010 Figure 23;) disposed at opposing ends of the handle, the applicators being joined to the handle via ferrules (2013), wherein the ferrule is angled (best shown in Figure 24A) relative to the handle such that the ferrule provides an orientation for the cosmetic tool (as a user feels for the shape of the ferrule, the user can easily determine which side of the cosmetic tool is facing up or down, thereby providing an orientation for the cosmetic tool) and additionally provides for means applying a desired makeup effect to a user’s face.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic tool of the combination of Lim, Nardolillo, Gueret and Querna such that the ferrule is angled .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US2016/0128445) in view of Nardolillo et al. (US5816728), Gueret (US20100269842), and Querna (US20180055195) and Green (US2013/0068242).
Regarding claim 20, Lim discloses a system (Figures 1A-3C) comprising:Page 5 of 11Appl. No.: 16/370,053 a brush head (106A or 106B or 110A or 110B or 110C or 110N) connected to a first end (top end, refer to Figures 1A-2D OR bottom end, refer to Figures 1A-2D) of a handle (104) via a ferrule (108 or 112A or 112B or 112C or 112D), and a second end (top end, refer to Figures 1A-2D OR bottom end, refer to Figures 1A-2D) of the handle, wherein the first end of the handle is distal from the second end of the handle (best shown in Figures 1A-2D).  Lim does not disclose wherein the handle is tapered across a length of the handle; a rolling applicator connected to a second end of the handle, wherein the rolling applicator has a teardrop shape, wherein the rolling applicator rotates relative to the handle, wherein the rolling applicator rotates on a fixed axis that is parallel to a length of the handle, wherein the rolling applicator comprises material having a cooling property to provide a cooling effect when used and wherein the rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with the skin area of the user; a joint, wherein the rolling applicator is disposed about the joint; and an aperture disposed in the handle, wherein the joint is disposed in the aperture via at least one of: a snap fit, a friction fit, and an adhesive; and wherein the system is configured to have the rolling applicator placed on 
Nardolillo discloses a mascara brush applicator (Figures 1-5) having a handle (10, 12), the handle having a first end (left end, refer to Figures 1-5) and a second end (right end, refer to Figures 1-5), the applicator comprising a rolling applicator (16, 22, 26, 28; the applicator “is capable of at least partial rotation”, refer to Column 3 lines 26-27; “capable of rotation”, refer to Column 4, lines 2-9) connected to the second end of the handle (best shown in Figures 1-5), and connected to/disposed about a joint (14, the joint “extends through the center” of the applicator, refer to Column 3, lines 3-4, thus, the applicator is disposed about the joint), wherein the rolling applicator rotates, relative to the handle (10, 12) about a fixed axis of rotation (not labeled but is the axis extending through a center of joint, 14), wherein the fixed axis is parallel to a length of the handle (the fixed axis of rotation is depicted as being coincident with a longitudinal axis passing through a center of the handle as best shown in Figures 1-5; thus, the fixed axis of rotation is parallel to a length of the handle in accordance with the claim interpretation recited above in the “Claim Interpretation” section above), wherein the rolling applicator comprises material having a cooling property to provide a cooling effect when used (the 
The combination of Lim and Nardolillo does not disclose wherein the rolling applicator has a teardrop shape, an aperture disposed within the handle, wherein the joint is configured to fit into the aperture, wherein the joint is disposed in the aperture via at least one of: a snap fit, a friction fit, and an adhesive and wherein the rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with the skin area of the user.  Gueret discloses a similar applicator (5) having various shapes (refer to Figures 7-10) including an ovular/teardrop shape having an ovular cross-section about a center 
The combination of Lim, Nardolillo, and Gueret does not explicitly disclose wherein the joint is disposed in the aperture via at least one of: a snap fit, a friction fit, and an adhesive.  Per the modification addressed above, the aperture of Gueret was incorporated into the system of the combination of Lim and Nardolillo such that the joint of the rolling applicator is disposed within an aperture of the handle of the system.  
The combination of Lim, Nardolillo, and Gueret does not disclose wherein the cosmetic tool is configured to have the rolling applicator placed on an opposite end of the brush head to provide a weight balance so that the cosmetic tool has a similar weight ratio between the two ends, thereby providing equal distribution of weight across the handle for control to keep the cosmetic tool steady during application of cosmetics. 
Querna discloses a similar cosmetic tool comprising a handle (12), the handle having applicators (14, 16, 22) disposed at opposing ends thereof, wherein one of the three applicators is placed on either end in order to provide a weight balance so that the cosmetic tool has a similar weight ratio between the two ends, thereby providing equal distribution of weight across the handle for control to keep the cosmetic tool steady during application of cosmetics (“balanced…brush…with even weight distribution”, refer to Paragraph [0010]).  Refer to Figures 1-5.  Thus, Querna discloses a system having a weight balance so that the system has a similar weight ratio between the two ends, thereby providing equal distribution of weight across the handle for control to keep the system steady during application of cosmetics, affected by placement of the applicators 
The combination of Lim, Nardolillo, Gueret, and Querna does not disclose wherein the handle is tapered across a length of the handle. Green discloses a similar cosmetic tool having a handle (40), the handle having first and second ends (top and bottom ends, refer to left image of Figure 10) and devices (41, 42) for treating a user’s eyelash disposed at each of the first and second ends, the devices being analogous to the rolling applicator of the combination of Lim, Nardolillo, Kearney and Querna.  A length (portion of the handle disposed in a center thereof; and/or portion of handle disposed at opposing ends thereof) of the handle is tapered (refer to annotated Figure 10, below).  It would have been an obvious matter of design choice to modify the cosmetic tool of the combination of Lim, Nardolillo, Kearney and Querna such that the .

    PNG
    media_image2.png
    222
    632
    media_image2.png
    Greyscale

Claims 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manzel (US2515524) in view of Matsushita (US2018/0116903), Bonneyrat (FR3024825), Hirzel (US5176754) and Querna (US2018/0055195). 
Regarding claim 16, Manzel discloses a method comprising: providing a cosmetic tool (Figures 1-5) having a first end (bottom end) of a handle (10, 20) and a rolling applicator (13) proximate a second end (top end, refer to Figures 1, 5) of the handle, wherein the first end of the handle is distal from the second end of the handle (refer to Figures 1, 5) and wherein the rolling applicator comprises material having a cooling property to provide a cooling effect when used (refer to Column 1, lines 9-10; “the applicator is…made of aluminum or like material which is conductive”, refer to Column 1, line 51-53); rolling the rolling applicator across an area of skin by a user prior to applying makeup (the device is used for aiding in the application of beauty creams by rolling over a user’s skin after the roller has been heated in order to open the pores; the roller is 
Regarding claim 17, the combination of Manzel, Matsushita, Bonneyrat, and Hirzel discloses the method of claim 16, as applied above.  Manzel discloses the method further comprising: providing a cooling sensation on the skin area of the user via a material (Aluminum, refer to Column 1, lines 51-52) on an outer surface of the rolling applicator, wherein the cooling sensation causes outer layers of skin in an area of application to contract (refer to Column 3, line 2 “close the pores”, i.e. contract the skin).
Regarding claim 19, the combination of Manzel, Matsushita, Bonneyrat, and Hirzel discloses the method of claim 17, as applied above.  Per the modification addressed in claim 16, the shape of Manzel’s rolling applicator was modified to have the teardrop shape of Matsushita, wherein Matsushita’s rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with the skin area of the user (refer to Matsushita Figure 8).  Thus, the combination of Manzel, Matsushita, Bonneyrat, and Hirzel discloses the method of claim 17, as applied above, wherein Matsushita’s rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with the skin area of the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the same base reference, Lim (US2016/0128445), is still being relied upon in the current rejection, each of the teaching references applied differ from those applied previously, thereby providing a new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Torino (US2653598) teaches a brush disposed at a first end of a handle and a rolling massager at an opposing end of the handle; Discko, Jr. et al. (US5150495) discloses a brush disposed at a first end of a handle and a ball at an opposing end of the handle; Petit (US6811340) teaches an applicator comprising an applicator that rotates about a fixed axis that is parallel to the longitudinal axis of the handle/stem; Silverberg (US1872832) discloses a device comprising rolling applicators disposed at opposing ends of a handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799